Case 2:18-cv-09253-JCZ-JVM Document 84-1 Filed 10/30/20 Page 1 of 6


                                                                                          1
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

               NO. 18-9253                                 SECTION A(1)

                                   KENNETH NASSET

                                          VERSUS

                           UNITED STATES OF AMERICA

                 Deposition of MARK LEVIN, M.D., 6 GEL
         COURT, MONSEY, NEW YORK                      10952, taken VIA ZOOM
         T E L E C O N F E R E N C E, o n T h u r s d a y , O c t o b e r 8 , 2 0 2 0 .
         DEPONENT LOCATED AT 6 GEL COURT, MONSEY, NEW
         YORK        10952.

         A P P E A R A N C E S:

                VASQUEZ LAW
                Attorneys at Law
                B Y Z O O M T E L E C O N F E R E N C E:
                JESSICA VASQUEZ, Esquire
                400 Poydras Street
                Suite 900
                New Orleans, Louisiana                   70130

                      ATTORNEYS FOR PLAINTIFF

                ASSISTANT UNITED STATES ATTORNEY
                Attorneys at Law
                B Y Z O O M T E L E C O N F E R E N C E:
                MARY KATHERINE KAUFMAN, Esquire
                650 Poydras Street
                Suite 1600
                New Orleans, Louisiana 70130

                      ATTORNEYS FOR DEFENDANT

    A L S O P R E S E N T V I A Z O O M T E L E C O N F E R E N C E:

          KENNETH NASSET

    REPORTED BY:

          VERNE B. MULLINS
          Certified Court Reporter
          Registered Diplomate Reporter
          Certified Shorthand Reporter (TX)



                                      DAWN D. TUPPER, CCR, RPR
                                           (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 84-1 Filed 10/30/20 Page 2 of 6


                                                                                              12
 1            say about 15 to 20 percent of patients I treat

 2            either have heart failure, or you have to be

 3            concerned about it, because of the drugs we

 4            use in oncology.

 5       Q.   Okay.       W h a t a b o u t p s o r i a t i c a r t h r i t i s?

 6       A.   I d o n' t r e a l l y t r e a t p s o r i a t i c a r t h r i t i s.

 7            That is out -- out of the scope of --

 8       Q.   Okay.

 9                   T H E S T E N O G R A P H E R:    I'm sorry -- I'm sorry,

10                       that is?

11                   THE WITNESS:             Out of the scope of my

12                       s p e c i a l t i e s.      And so I might see

13                       p a t i e n t s w i t h p s o r i a t i c a r t h r i t i s, a n d

14                       m i g h t b e i n v o l v e d i n t h e t r e a t m e n t, b u t

15                       I ' m n o t a r h e u m a t o l o g i s t, w h i c h I ' v e

16                       a l r e a d y m e n t i o n e d.

17       EXAMINATION BY MS. KAUFMAN:

18       Q.   So is it fair to say that you don't hold

19            yourself out to be a doctor that treats

20            p s o r i a t i c a r t h r i t i s.    Correct?

21       A.   No.      I said that I don't hold myself out as a

22            d o c t o r w h o ' s a r h e u m a t o l o g i s t, b y t r a i n i n g ,

23            s p e c i a l t y a n d c e r t i f i c a t i o n.       I -- as an

24            i n t e r n i s t a n d o n c o l o g i s t, c a n c e r s h a p p e n i n

25            everyone.           There are patients with psoriatic



                                            DAWN D. TUPPER, CCR, RPR
                                                 (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 84-1 Filed 10/30/20 Page 3 of 6


                                                                                             25
 1       A.   You can call the primary care physician to

 2            help you navigate the records, tell you what's

 3            i m p o r t a n t.   There are ways of looking through

 4            the records that you pick up or learn, to

 5            learn to identify the most important records.

 6            I would not say that every -- every patient

 7            with 10,000 records gets all of the 10,000

 8            records read, but that is a very rare

 9            s i t u a t i o n.

10                   N e v e r t h e l e s s, o n e h a s t o r e v i e w t h e m ,

11            peruse them, look them over, whatever you call

12            i t, f o c u s o n w h a t' s i m p o r t a n t.        C e r t a i n l y,

13            look at the previous -- in the drugs the

14            patient is on, what problems are listed in the

15            record, and look through the important notes.

16            E v e r y p h y s i c i a n d e a l s w i t h t h a t d i f f e r e n t l y.

17            What's important is that you don't miss

18            anything.

19       Q.   Have you ever written a prescription for

20            HUMIRA® or ENBREL®?

21       A.   I have.

22       Q.   About how many?

23       A.   I would say maybe a dozen.

24       Q.   Okay.       And for what?

25       A.   M o s t o f t h e t i m e, f o r - - f o r a r t h r i t i s,



                                           DAWN D. TUPPER, CCR, RPR
                                                (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 84-1 Filed 10/30/20 Page 4 of 6


                                                                                 40
 1       A.   I actually took some notes in my phone on

 2            that.       Would you mind if I look at it?

 3       Q.   I mean, I'm just asking if you know, off the

 4            top of your head.

 5       A.   Off the top of my head, I looked at it.                        There

 6            are other drugs; I just don't recall what they

 7            are.

 8       Q.   Okay.       Well, that's okay.                And about how many

 9            prescriptions have you written for those

10            drugs?

11       A.   Other drugs?            Well, the most common drug that

12            we infuse is Remicade, and I would say that's

13            about 15 times a year.                   I don't recall other

14            drugs dealt on a case-by-case basis.

15       Q.   Okay.       And does the rheumatologist order the

16            Remicade and then they send the patient to you

17            at the infusion suite?

18       A.   Well, they don't formally order it.                     As I

19            mentioned before, you have to have privileges

20            in the infusion suite, which is dedicated

21            mostly to cancer drugs.                    That's 99 percent

22            what they do -- well, maybe not 99, 97, say.

23            So an oncologist has to write the order.                        It's

24            a f o r m a l r e q u i r e m e n t.

25                   So the rheumatologist sends it to me,



                                          DAWN D. TUPPER, CCR, RPR
                                               (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 84-1 Filed 10/30/20 Page 5 of 6


                                                                              54
 1            more likely to less likely order.                    And I would

 2            say that that's what I see other physicians

 3            do.     In my opinion, this is the standard of

 4            c a r e, t o d o i t t h e w a y I j u s t d e s c r i b e d.

 5       Q.   Do you have a copy of the ENBREL® label in

 6            front of you as you're doing this?

 7       A.   I don't actually, no.               I can get it, if you'd

 8            like.

 9       Q.   That's okay.         Well, I'm saying, like, when you

10            are talking with a patient about ENBREL®, do

11            you have the label in front of you or the

12            packet insert?

13       A.   I generally would, because it's not a drug I

14            prescribe often.           Some of the chemotherapy

15            drugs, I can't --

16       Q.   But your cancer drugs, you know those, so you

17            don't need the packet insert or label for

18            those.      Correct?

19       A.   Right.      But not all of them, but some of them.

20            The other ones, yes, I do have it in front of

21            me.

22       Q.   Okay.     I could show you the ENBREL® packet

23            insert?

24       A.   Yes.

25                   MS. KAUFMAN:        And I guess just to clarify,



                                       DAWN D. TUPPER, CCR, RPR
                                            (504) 430-0491
     Case 2:18-cv-09253-JCZ-JVM Document 84-1 Filed 10/30/20 Page 6 of 6


                                                                                            57
 1       Q.   Aren't ENBREL® and HUMIRA® both TNF inhibitors

 2            u s e d t o t r e a t p s o r i a t i c a r t h r i t i s?

 3       A.   Yes.

 4       Q.   A n d a r e n' t t h e y b o t h s u b c u t a n e o u s i n j e c t i o n?

 5       A.   Yes.

 6       Q.   S o t h e y' r e s i m i l a r m e d i c a t i o n s?

 7       A.   They are, in some ways.

 8       Q.   H o w a r e t h e y d i f f e r e n t?

 9       A.   T h e y w o r k d i f f e r e n t l y.    There are different

10            schedule ones, every other week, one is every

11            week.       There was some indication in the record

12            he actually took HUMIRA® and tolerated it, and

13            other places, it seemed like it was always

14            E N B R E L® f r o m t h e b e g i n n i n g.

15                   HUMIRA®, as far as I recall, doesn't cause

16            the same kind of a heart failure issue.

17       Q.   Okay.       Would you defer to a cardiologist on

18            how ENBREL® and HUMIRA® might affect a

19            patient's cardiovascular system?

20       A.   No.

21       Q.   Okay.       I didn't see in your report where you

22            rendered an opinion connecting ENBREL® to

23            Mr. Nasset's congestive heart failure; is that

24            correct?

25       A.   Well, I think it's pretty clear, from the



                                           DAWN D. TUPPER, CCR, RPR
                                                (504) 430-0491
